               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:20-cr-00041-MR-DCK


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                   ORDER
                                )
                                )
FREDERICK THOMAS GETTINS        )
STROHM,                         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Second Motion

to Extend Self-Surender Date [Doc. 36].

      The Defendant is currently scheduled to report to the Federal Bureau

of Prisons (BOP) on June 15, 2021. The Defendant again moves the Court

to defer his report date. [Doc. 36]. The Government has not responded to

the Defendant’s motion or indicated a position on the Defendant’s motion at

this time. [Id. at 4-5].

      For grounds, the Defendant states that he has been training his

business partner to complete the business’ administrative and sales tasks in

anticipation of Defendant’s imprisonment. [Doc. 36 at 2-3; Doc. 37 at 2-3].

However, Defendant’s business partner will be temporarily unavailable due


      Case 1:20-cr-00041-MR-DCK Document 38 Filed 06/11/21 Page 1 of 3
to medical needs and is expected to return to light duties in late-July to early-

August. [Doc. 37 at 3]. The Defendant states that, due to his business

partner’s medical recovery timeline, an extension of the reporting date to

September 15, 2021 will allow the Defendant to keep the business stable

while his business partner recovers. [See Docs. 36, 37]. While the Defendant

states he needs an extension to September 15, 2021 due to the seasonal

nature of his business and his business partner’s uncertain return, the

Defendant fails to specify why another employee could not be trained to

assist his business partner during his recovery. Further, the Defendant fails

to specify why alternative arrangements could not be made prior to

September 15, 2021.

      The Record before the Court is somewhat puzzling. The PSR shows

the Defendant as an hourly employee of all-American Lawn Care, not its

owner/operator. [Doc. 20 at 14]. Moreover, the LLC Annual Report filed with

the Defendant’s motion lists Joseph Mosley as the Owner Manager of this

business, not the Defendant. [Doc 36-1].         These discrepancies are not

explained. While it appears that Mr. Mosley has had some recent health

difficulties, the period during which his “physical work participation” is “greatly

limited” will soon end. [Doc. 36-2 at 1]. In addition, the significant aspects of

the business transition cited by the Defendant do not appear to pertain to Mr.

                                        2

      Case 1:20-cr-00041-MR-DCK Document 38 Filed 06/11/21 Page 2 of 3
Mosley’s physical activities. To the extent that the Defendant needs to

transfer his responsibilities to Mr. Mosley or someone else at the business,

it appears that this can be done much more quickly than proposed. After all,

the Defendant was sentenced on February 18, 2021, and he has already had

nearly four months to effectuate such transition.

      Upon careful review of the Defendant’s motion, the Court finds that the

Defendant has not stated good cause for an extension of his reporting date

to September 15, 2021. The Court, however, will grant the Defendant’s

motion to the extent that the Defendant will not be required to report to the

Federal Bureau of Prisons (BOP) before August 1, 2021.

      IT IS, THEREFORE, ORDERED that the Defendant’s Second Motion

to Extend Self-Surender Date [Doc. 36]. is GRANTED IN PART, to the extent

that the Defendant will not be required to report to the Federal Bureau of

Prisons (BOP) before August 1, 2021.

      The Clerk is directed to provide a copy of this Order to counsel for the

Government, counsel for the Defendant, the United States Marshals Service,

and the appropriate official at the Bureau of Prisons.

      IT IS SO ORDERED.          Signed: June 11, 2021




                                        3

     Case 1:20-cr-00041-MR-DCK Document 38 Filed 06/11/21 Page 3 of 3
